        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 1 of 17
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 30, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

MANUEL LOBO, Individually and on '
Behalf of All Others Similarly Situated, '
                   Plaintiff,            '
                                         '
v.                                       '                       CASE NO. 4:19-CV-3934
                                         '
SPRINT SAFETY, INC., et al.,             '
                   Defendants.           '

                                             MEMORANDUM AND ORDER

            Before the Court in this Fair Labor Standards Act (“FLSA”) overtime case are

Defendant Total Safety U.S., Inc.’s (“Total Safety”) Motion to Dismiss [Doc. # 18]

(“Total Safety’s Motion”) and Defendant Sprint Safety, Inc.’s (“Sprint Safety”)

Motion for Partial Dismissal [Doc. # 19] (“Sprint Safety’s Motion”). Plaintiff

Manuel Lobo (“Plaintiff”) has responded, 1 and Total Safety and Sprint Safety

(collectively, “Defendants”) replied.2 The motions are ripe for decision. Based on

the parties’ briefing, pertinent matters of record, and relevant legal authority, the

Court grants in part Total Safety’s Motion to Dismiss and grants Sprint Safety’s



1
            Plaintiff’s Response in Opposition to Defendants’ Rule 12(b)(6) Motion to Dismiss
            [Doc. # 28] (“Plaintiff’s Response”).
2
            Reply Memorandum in Support of Total Safety’s Motion to Dismiss [Doc. # 29]
            (“Total Safety’s Reply”); Reply Memorandum in Support of Sprint Safety’s Motion
            for Partial Dismissal [Doc. # 30] (“Sprint Safety’s Reply”).




P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 2 of 17




Motion for Partial Dismissal. A deadline for Plaintiff to file an amended complaint

will be established at the initial pretrial conference.

I.          BACKGROUND

            Plaintiff was employed by Sprint Safety as a Safety Technician from

approximately January 2016 until June 2018.3 Plaintiff alleges that he was a non-

exempt employee while employed by Sprint Safety.4 Plaintiff alleges that while

employed by Sprint Safety, his primary duties did not involve office or nonmanual

work, he did not exercise a meaningful degree of independent discretion with respect

to the exercise of his duties, did not have authority to make decisions with respect to

matters of significance, and did not have authority to deviate from Sprint Safety’s

policies and procedures. 5

            Plaintiff alleges that he regularly worked in excess of forty hours per week

while he was employed by Sprint Safety. 6 Plaintiff alleges that Sprint Safety

deducted 30-minute meal breaks from the time he worked, even though he was not




3
            Plaintiff’s Original Complaint [Doc. # 1] (“Complaint”) ¶ 14.
4
            Id. ¶¶ 25-31.
5
            Id. Plaintiff does not make any descriptive allegations about what his job duties
            entailed.
6
            Id. ¶ 16.



                                                  2
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 3 of 17




able to take full uninterrupted meal breaks.7 Additionally, Plaintiff alleges that

Sprint Safety often required him to begin work prior to the beginning of his

scheduled shift and work past the end of his scheduled shift, but refused to pay him

for this time.8 Plaintiff alleges Sprint Safety required that he mark his hours as his

regular shift hours regardless of the amount of time he worked that day. 9

            Sprint Safety was acquired by Total Safety in August 2019. 10 Plaintiff filed

suit against Sprint Safety and Total Safety on October 10, 2019. 11 Plaintiff asserts

the following claims: (1) failure to pay overtime in accordance with the FLSA;

(2) failure to maintain accurate records in violation of the FLSA’s recordkeeping

requirements; and (3) a collective action on behalf of a putative class of all Sprint

Safety and Total Safety employees whose hours worked were reduced by automatic

deduction for meal breaks and/or were required to work prior to and/or past the end

of their shifts without pay.12




7
            Id. ¶ 19.
8
            Id. ¶¶ 20-21.
9
            Id. ¶ 21.
10
            Id. ¶ 13.
11
            See Complaint.
12
            Id. ¶¶ 38-61.


                                                  3
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 4 of 17




II.         MOTION TO DISMISS STANDARD

            A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington

v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint

must be liberally construed in favor of the plaintiff, and all facts pleaded in the

complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,

however, contain sufficient factual allegations, as opposed to legal conclusions, to

state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

            When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his

legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).




                                                  4
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 5 of 17




III.        DISCUSSION

            The Court will discuss Total Safety’s Motion to Dismiss and then Sprint

Safety’s Motion for Partial Dismissal.

            A.          Total Safety’s Motion to Dismiss

            Total Safety argues (1) Plaintiff’s recordkeeping claim should be dismissed

because there is no private right of action to enforce the FLSA’s recordkeeping

requirements; (2) Plaintiff’s claims against Total Safety for unpaid overtime should

be dismissed because Plaintiff was never employed by Total Safety and has not pled

facts sufficient to establish that Total Safety is liable as successor Sprint Safety; and

(3) Plaintiff’s collective action claim should be dismissed because his class

definition is flawed and does not provide fair notice of the putative class. The Court

will consider each of these arguments in turn.

                        1.          Recordkeeping Violations

            Total Safety moves the Court to dismiss Plaintiff’s cause of action for

violations of the FLSA’s recordkeeping provisions. Plaintiff alleges that Total

Safety failed to keep proper time and pay records as required by the FLSA.13 The

FLSA requires that employers “make, keep, and preserve such records of the persons

employed by him and of the wages, hours, and other conditions and practices of

employment maintained by him, and shall preserve such records for such periods of

13
            Complaint ¶¶ 48-50.


                                                       5
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 6 of 17




time . . . as [the Department of Labor] shall prescribe by regulation.” 29 U.S.C.

§ 211(c).             Regulations promulgated by the Department of Labor specify the

information these records must contain and how long employers must keep them.

See 29 C.F.R. § 516 et seq.

            Total Safety argues that Plaintiff’s cause of action for recordkeeping

violations must be dismissed because the FLSA’s recordkeeping provisions do not

create a private right of action. The Court agrees.14 Plaintiff concedes that there is

no private cause of action for FLSA recordkeeping violations, but maintains that he

should still be permitted to conduct discovery on Defendants’ recordkeeping




14
            It is well settled that there is no private cause of action for violations of the FLSA’s
            recordkeeping provisions. See, e.g., Castillo v. Givens, 704 F.2d 181, 198 n.41
            (5th Cir. 1983) (comparing the FLSA recordkeeping requirement, which “contains
            no private enforcement mechanism,” to the Farm Labor Contractor Registration
            Act, which creates a statutory penalty for failing to keep records) (quoting Richard
            S. Fischer, A Defense of the Farm Labor Contractor Registration Act, 59 Tex. L.
            Rev. 531, 537 n.61 (1981)); Sanders v. Michaud Construction Grp., LLC, No. 18-
            cv-00423, 2018 WL 5915048, at *3 (S.D. Tex. Oct. 12, 2018) (“The FLSA’s
            recordkeeping requirement does not create a private right of action, and only the
            Department of Labor is empowered to enforce the recordkeeping provisions of the
            FLSA.”); McCloud v. McClinton Energy Grp., L.L.C., No. 7:14–CV–120, 2015 WL
            4460338, at *2 (W.D. Tex. July 20, 2015) (“[T]he FLSA does not create a private
            cause of action for a violation of the recordkeeping provision; it is well established
            that enforcement of the recordkeeping provision rests solely with the Department of
            Labor.”); see also Elwell v. Univ. Hosps. Home Care Servs., 276 F.3d 832, 843
            (6th Cir. 2002) (stating that the section of the FLSA authorizing employees to bring
            private suits for unpaid overtime wages “does not authorize employee suits for
            violations of the FLSA's recordkeeping requirements. Authority to enforce the
            Act’s recordkeeping provisions is vested exclusively in the Secretary of Labor.”).



                                                   6
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 7 of 17




practices because they are relevant to his claims that Defendants acted willfully in

failing to pay overtime. 15

            Evidence of recordkeeping violations can be used to support a properly

pleaded FLSA claim. 16 However, the fact that other violations of the FLSA may be

relevant to Plaintiff’s overtime claim does not permit him to enforce provisions of

that Act that have been exclusively vested in the Department of Labor. Plaintiff’s

recordkeeping claim will be dismissed, but discovery will be permitted on

Defendants’ recordkeeping practices.

                        2.          Successor Liability

            Total Safety argues that the remainder of Plaintiff’s claims against Total

Safety should be dismissed because Total Safety never employed Plaintiff and he

has not pled sufficient facts to show that Total Safety is liable as successor-in-interest

to Sprint Safety. 17

            The FLSA authorizes individuals to bring claims for unpaid overtime wages

against their “employer,” defined to include “any person acting directly or indirectly



15
            Plaintiff’s Response at 4-5.
16
            See Perez v. T.A.S.T.E. Food Prods., Inc., No. 5:13–CV–655–DAE, 2014 WL
            412327, at *6 (W.D. Tex. Feb. 3, 2014) (noting that dismissal of a recordkeeping
            claim “does not preclude Plaintiffs from presenting evidence of alleged
            recordkeeping violations in support of their properly pleaded FLSA claims”).
17
            Memorandum in Support of Total Safety’s Motion [Doc. # 18-1] at 9-11.


                                                          7
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 8 of 17




in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).

Employees may also bring claims against an employer’s successor where the

employer has dissolved, merged, been purchased, or has otherwise changed in some

way. See Powe v. May, 62 F. App’x 557 (5th Cir. 2003) (per curiam; summary

calendar).

            Courts have developed nine factors to consider in determining whether

successor liability should be imposed in FLSA cases:

            (1) whether the successor company had notice of the charge or pending
            lawsuit prior to acquiring the business or assets of the predecessor;
            (2) the ability of the predecessor18 to provide relief; (3) whether there
            has been a substantial continuity of business operations; (4) whether the
            new employer uses the same plant; (5) whether he uses the same or
            substantially the same work force; (6) whether he uses the same or
18
            But see Powe v. May, 62 F. App’x 557 (5th Cir. 2003) (per curiam; summary
            calendar) (denying successor liability). In Powe, the panel looked, among other
            factors, to the successor’s ability to provide relief but cited Rojas v. TK Comm’s, 87
            F.3d 745, 750 (5th Cir. 1996) (summary calendar), which stated that the relevant
            inquiry is the predecessor’s ability to provide relief. Courts applying these factors
            have noted this inconsistency and concluded that the primary inquiry should be the
            predecessor’s ability to provide relief, while the “successor’s ability to provide
            relief is also potentially relevant.” Valdez v. Celerity Logistics, Inc., 999 F. Supp. 2d
            936, 942 n.6 (N.D. Tex. 2014) (emphasis in original); see also Musikiwamba v.
            ESSI, Inc., 760 F.2d 740, 750 (7th Cir. 1985) (considering predecessor’s ability to
            provide relief); EEOC v. MacMillan Bloedel Containers, Inc., 503 F.2d 1086, 1094
            (6th Cir. 1974) (same).

            When two of a Circuit’s panel opinions are in conflict, the earlier ruling governs
            unless overruled by an en banc court or a change in the law by Congress or the
            United States Supreme Court. Dialysis Newco, Inc. v. Community Health Systs.
            Grp. Health Plan, 938 F.3d 246, 254 n.6 (5th Cir. 2019); Harvey v. Blake, 913 F.2d
            226, 228 n.2 (5th Cir. 1990). Accordingly, the Court follows the reasoning in Rojas
            and will discuss whether there are allegations pertaining Total Safety’s predecessor,
            Sprint Safety’s ability to provide relief.


                                                    8
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
        Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 9 of 17




            substantially the same supervisory personnel; (7) whether the same jobs
            exist under substantially the same working conditions; (8) whether he
            uses the same machinery, equipment, and methods of production; and
            (9) whether he produces the same product.

Rojas v. TK Comm’s, 87 F.3d 745, 750 (5th Cir. 1996) (summary calendar) (quoting

Musikiwamba v. ESSI, Inc., 760 F.2d 740, 750 (7th Cir. 1985)).

            The two factors, “whether the successor company had notice of the charge or

pending lawsuit prior to acquiring the business or assets of the predecessor,” and

“the ability of the predecessor to provide relief,” are “critical” to the successor

liability analysis. Rojas, 87 F.3d at 750; Hunt v. Calfrac Well Services Corp.,

No. 5:16–cv–325–OLG, 2016 WL 8849824, at *2 (W.D. Tex. July 29, 2016);

Valdez, 999 F. Supp. 2d at 945-46; Cooke v. Jaspers, No. H–07–3921, 2010 WL

918342, at *6 (S.D. Tex. Mar. 10, 2010). The Court sees no reason that successor

liability, if proven, would not apply in this FLSA case.19




19
            In Powe, the Fifth Circuit assumed without explicitly deciding that the successor
            liability doctrine applies to FLSA claims. “[E]very other federal appellate and
            district court that has faced this issue has found that successor liability exists under
            the FLSA.” Cuervo v. Airport Servs., Inc., 984 F. Supp. 2d 1333, 1336 (S.D. Fla.
            2013). Accordingly, district courts in the Fifth Circuit have presumed that that
            successor liability applies to FLSA claims. See Stuntz v. Ashland Elastomers, LLC,
            No. 1:14-CV-00173, 2018 WL 5091625, at *4 (E.D. Tex. Sept. 21, 2018); Valdez,
            999 F. Supp. 2d at 941; Washington v. Patterson-UTI Energy, Inc., No. 5:16-CV-
            130-RP, 2016 WL 3081060, at *3 (W.D. Tex. May 31, 2016); Cooke, 2010 WL
            918342, at *6.



                                                   9
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 10 of 17




            Here, Plaintiff makes no factual allegations about Sprint Safety’s relationship

with Total Safety or the transfer of business operations upon Total Safety’s

acquisition of Sprint Safety.20 Indeed, it is undisputed that Plaintiff never worked

for Total Safety. Plaintiff cannot bring FLSA claims against that entity until and

unless Plaintiff alleges facts, inter alia, that there is a substantial continuity of

business operations between Sprint Safety and Total Safety; that Total Safety had

notice of the claims by Plaintiff (and class members, if a collective action is granted);

and that Sprint Safety is unable to provide relief. See Rojas, 87 F.3d at 750;

Musikiwamba, 760 F.2d at 750. To date, Plaintiff has failed to do so. Plaintiff’s

claims against Total Safety will be dismissed without prejudice to reurging if and

when, after limited discovery, Plaintiff alleges facts comporting with Federal Rule

of Civil Procedure 11 that make an FLSA claim against Total Safety plausible. See

Iqbal, 556 U.S. at 678.

                        3.          Collective Action

            Total Safety argues that Plaintiff’s collective action claim should be dismissed

because Plaintiff’s proposed class fails to provide fair notice of the scope of the class

and implicitly includes employees of Total Safety even though Plaintiff himself was

never employed by Total Safety.


20
            Complaint ¶¶ 13-14. Plaintiff’s employment with Sprint Safety ended in June 2018,
            prior to Total Safety’s purchase of Sprint Safety in August 2019.


                                                        10
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 11 of 17




            Plaintiff defines the class he seeks to represent as:

            All non-exempt employees (i.e. hourly workers) employed by Sprint
            Safety during the last three years whose hours worked were reduced by
            automatic deductions for meal breaks and/or who were required to work
            prior to and/or past the end of their shifts without pay.21

“Sprint Safety” is defined in Plaintiff’s Complaint as “Defendants Sprint Safety, Inc.

and Total Safety U.S., Inc.” 22 Accordingly, it is true that Plaintiff seeks to represent

a class that includes employees of a company for which he never worked.

            Plaintiff does not directly respond to Total Safety’s argument. Instead,

Plaintiff argues that the issue is premature because the sufficiency of his collective

action claims should be addressed if and when he moves for certification, not at the

motion to dismiss stage. 23

            “When considering Rule 12(b)(6) motions in FLSA cases, courts should

‘distinguish between individual . . . claims and those brought on behalf of a putative

class.” Flores v. Act Event Servs., Inc., 55 F. Supp. 3d 928, 933 (N.D. Tex. 2014)

(quoting Creech v. Holiday CVS, LLC, No. 11–46–BAJ–DLD, 2012 WL 4483384,

at *3 (M.D. La. Sept. 28, 2012)). Plaintiff is required to meet the notice pleading

requirements of Rule 8, even when pleading FLSA collective actions.                  See



21
            Id. ¶ 56.
22
            Id. at 1 (emphasis added).
23
            Plaintiff’s Response at 6-7.


                                                  11
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 12 of 17




Hutchinson v. Rao, No. 5:14–CV–1118, 2015 WL 1655113, at *3 (W.D. Tex.

Apr. 14, 2015) (“If courts ignore the sufficiency of the class allegations until

plaintiffs move for conditional class certification, class allegations that fail to meet

the minimum pleading standards under Twombly and Iqbal could nevertheless

survive.”); Flores, 55 F. Supp. 3d at 934 (applying the requirements of Rule 8 to

FLSA collective actions “allows both the rule and the certification process to play

their proper role in the management of collective actions.”); see also Potter v.

Cardinal Health 200, LLC, 381 F. Supp. 3d 729, 737 (E.D. Tex. 2019) (“So long as

the plaintiff's complaint contains sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face . . . there is no basis for requiring more

particularity in the collective action context.”) (internal citation and quotation marks

omitted). While “[t]here is no specific guidance from the Fifth Circuit” as to how

collective action claims should be treated at the motion to dismiss stage, two

different approaches have developed. Creech, 2012 WL 4483384, at *2.

            Under the first approach, “plaintiffs need not plead facts to support the

propriety of a collective action to survive a Rule 12(b)(6) motion.             Whether

proceeding collectively is appropriate will be addressed when the plaintiffs move for

conditional certification and issuance of notice to the class.” Hoffman v. Cemex,

Inc., No. H–09–3144, 2009 WL 4825224, at *4 (S.D. Tex. Dec. 8, 2009); Butler v.

TFS Oilfield Servs., LLC, No. SA-16-CV-1150-FB, 2017 WL 7052308, at *4 (W.D.


                                                  12
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 13 of 17




Tex. May 17, 2017) (detailed factual allegations about the scope of a putative class

“are not required to meet Rule 8(a) in the specific context of FLSA overtime

claims.”) (quoting Hoffman, 2009 WL 4825224, at *3); Lang v. DirecTV, Inc., 735

F. Supp.2d 421, 435 (E.D. La. 2010) (“The Court finds that defendants’ motion to

dismiss is premature because plaintiffs have not moved for certification and had no

opportunity to develop a record.”); see also Saucedo v. MSF Electric, Inc., No. H–

17–1943, 2017 WL 5997770, at *3 (S.D. Tex. Dec. 4, 2017) (finding allegations that

plaintiff “was a nonexempt employee, that he regularly worked more than forty

hours per work week, and that he was not paid at the overtime rate for those hours”

gave defendants fair notice of FLSA claims and were sufficient to survive a Rule

12(b)(6) motion to dismiss).

            Under the second approach, courts require that FLSA collective action claims

meet the pleading requirements in the Federal Rules of Civil Procedure and “give

the defendant fair notice of the putative class” in order to survive a motion to dismiss.

Flores, 55 F. Supp. 3d at 934 (quoting Dyer v. Lara’s Trucks, Inc., No. 1:12–CV–

1785–TWT, 2013 WL 609307, at *3 (N.D. Ga. Feb. 19, 2013)). This approach is

followed by some courts in the Fifth Circuit and elsewhere. Hutchinson, 2015 WL

1655113, at *3. These courts note that “[a] motion to dismiss collective action

elements of an FLSA action and a motion for conditional certification are different

for several reasons,” Dyer, 2013 WL 609307, at *3, and reason that applying the


                                                  13
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 14 of 17




requirements of Rule 8 to FLSA collective actions “allows both the rule and the

certification process to play their proper role in the management of collective

actions.” Flores, 55 F. Supp. 3d at 934.24 These courts also require that a plaintiff’s

complaint “allege facts sufficient to demonstrate that [he] and potential plaintiffs

were victims of a common policy or plan that violated the law.” Wischnewsky v.

Coastal Gulf & Intern., Inc., No. 12-2277, 2013 WL 1867199, at *4 (E.D. La. May 2,

2013). 25


24
            See also Potter, 381 F. Supp. 3d at 738 (finding that plaintiff did not provide
            defendant with “fair notice of a collective action under the FLSA” where complaint
            only alleged defendant “failed to pay [plaintiff] and others similarly situated for
            continuous workday activities which are integral and indispensable to their principal
            activities”); Longoria v. KHM Rentals, LLC, No. SA–13–CA–1143–FB, 2015 WL
            12734176, at *2 (W.D. Tex. July 27, 2015) (“the allegations of the named plaintiffs
            are not sufficient. . . . The Court believes that named plaintiffs should each provide
            their job description so that the Court and defendants can determine if they are truly
            not exempt and if they will be similarly-situated to the other not yet named
            plaintiffs.”); Creech, 2012 WL 4483384, at *3 (dismissing collective action because
            the complaint “fails to provide any such description or details about the other
            proposed parties who are alleged to be ‘similarly situated.’”); St. Croix v.
            Genentech, Inc., No. 8:12–CV–891–T–33EAJ, 2012 WL 2376668, at *3 (M.D. Fla.
            June 22, 2012) (dismissing collective action because it “merely seeks relief on
            behalf of numerous individuals who were similarly situated.”) (internal quotations
            omitted); Pickering v. Lorillard Tobacco Co., Inc., No. 2:10–CV–633–WKW[WO],
            2011 WL 111730, at *2 (M.D. Ala. Jan. 13, 2011) (dismissing collective action
            where “there [was] no description of the job duties (or even the job titles) of the
            proposed similarly situated employees in the Complaint.”).
25
            See also England v. Administrators of the Tulane Educational Fund, No. 16-3184,
            2016 WL 3902595, at *4 (E.D. La. July 19, 2016); Creech, 2012 WL 4483384, at
            *3 (a plaintiff must “allege sufficient facts to show that she and those ‘similarly
            situated’ were subject to the same pay provisions” in order to state a claim for a
            collective action under the FLSA).



                                                  14
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 15 of 17




            The Court declines to decide which approach must be followed in all cases.

Plaintiff, who allegedly was a Safety Technician for Sprint Safety until mid-2019,

alleges that there is a practice by Defendants that “hours worked are reduced by

automatic deductions for meal breaks and/or who were required to work prior to

and/or past the end of their shifts without pay.” 26 The Court concludes, based on

Plaintiff’s description of the proposed class in this case, the allegations in the

Complaint read as a whole, and using common sense and the Court’s experience,

that Plaintiff has met his pleading burden in this FLSA case for the purposes of Rule

8 to show he is similarly situated to the members of a putative class of Safety

Technicians who worked for Sprint Safety. Beyond this group, the description of

the putative class and other allegations in Plaintiff’s Complaint do not give

Defendants fair notice of the collective action class Plaintiff seeks to represent.

            Defendants complain that they do not know what job titles Plaintiff claims

should be included in the proposed class. This is a valid criticism that the Court has

addressed by construing the Complaint, when read as a whole, to limit the proposed

class to Safety Technicians who worked for Sprint Safety.27

26
            See Complaint ¶ 56.
27
            This Court is aware of the ruling in Tillman v. Louisiana Children’s Medical Center,
            in which the court dismissed a collective action claim brought on behalf of a class
            very similar to that proposed by Plaintiff here. No. 16-14291, 2017 WL 1399619,
            at *2 (E.D. La. Apr. 19, 2017). There, the plaintiff sued on behalf of a putative class
            including “any person who has worked at a hospital owned by Defendants since


                                                  15
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 16 of 17




            If Plaintiff seeks to represent a putative class that includes Total Safety

employees or employees with job titles different from Safety Technicians, Plaintiff

must allege facts in an amended complaint to support this relief, including facts

about how the other employees are “similarly situated” to Plaintiff.

            B.          Sprint Safety’s Motion to Dismiss

            Sprint Safety has moved to dismiss Plaintiff’s recordkeeping violation,

arguing that no private right of action for recordkeeping violations exists under the

FLSA. This motion will be granted. As previously discussed, Plaintiff concedes

that no private right of action exists to enforce the FLSA’s recordkeeping

requirements.

IV.         CONCLUSION

            There is no private cause of action against Sprint Safety or Total Safety for

violation of the FLSA’s recordkeeping provisions. Plaintiff has not pled facts

sufficient to plausibly suggest that Total Safety is liable as successor to Sprint Safety.

Plaintiff has pled, in a barebones manner, facts adequate to claim he is similarly

situated to others in a putative class of Safety Technicians who worked for Sprint


            2013 and whose hourly wage was reduced by a 30-minute meal break, even though
            they were not fully relieved of their duties during that time.” Id. The court held
            that this description did not give defendants fair notice because it did not specifically
            identify any potential class members, describe the positions they held or work they
            performed, or identify how they were similarly situated to Plaintiff. Id. While this
            detail is preferable, it is not necessary in the present case.



                                                   16
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
       Case 4:19-cv-03934 Document 32 Filed on 03/30/20 in TXSD Page 17 of 17




Safety. Plaintiff’s allegations are insufficient as they fail to give Defendants fair

notice of any other proposed putative class.

            For the foregoing reasons, it is hereby

            ORDERED that Plaintiff’s cause of action against Sprint Safety and Total

Safety for violations of the FLSA’s recordkeeping violations is DISMISSED with

prejudice. It is further

            ORDERED that Plaintiff’s cause of action for unpaid overtime wages against

Total Safety is DISMISSED without prejudice. It is further

            ORDERED that Plaintiff’s collective action claim against Total Safety and

Sprint Safety is DISMISSED without prejudice to the extent Plaintiff’s proposed

class includes individuals other than Safety Technicians employed by Sprint Safety.

This is not a ruling on the merits of a collective action in this case. It is further

            ORDERED that the Court at the initial pretrial conference will set a deadline

for Plaintiff to file an amended complaint. The deadline will follow the parties’

exchange of initial disclosures and preliminary discovery.

            SIGNED at Houston, Texas, this30thday of March, 2020.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE



                                                   17
P:\ORDERS\11-2019\3934MDismiss.docx 200330.1209
